Citation Nr: 1810025	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-18 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for a lower back disorder, diagnosed as spondylolisthesis, prior to July 15, 2016, and in excess of 20 percent from that date.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996 and from June 2004 to November 2005.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In an August 2017 rating decision, and during the course of this appeal, the Veteran was ultimately granted separate ratings for neurological symptoms in the lower extremities.  As this aspect of his claim was separately adjudicated and the Veteran has not submitted a notice of disagreement to this decision, this aspect of the claim is not on appeal.  See Tyrues v. Shinseki, 23 Vet.App. 166, 176 (2009) (in situations where an issue is bifurcated, an appellant must then specifically appeal each bifurcated issue).


FINDINGS OF FACT

1.  For the period prior to July 15, 2016, the Veteran's lower back disorder has been characterized by pain and limitation of motion between 60 and 85 degrees, and combined range of motion of 180 degrees.  Neither limitation of motion between 30 and 60 degrees, nor combined range of motion of the thoracolumbar spine of not greater than 120 degrees, have been shown.

2.  For the period from July 15, 2016, the Veteran's lower back disorder has been characterized by pain and limitation of motion between 30 and 60 degrees.  Forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, have not been shown.

3.  The evidence does not indicate that the Veteran is unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the period prior to July 15, 2016, the criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2017).

2.  For the period from July 15, 2016, the criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2017).

3.  The criteria for entitlement to a rating of TDIU have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters to the Veteran.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  

The Board recognizes that in the exams discussed below, the examiner did not measure the Veteran's range of motion of the spine while weight-bearing and in both active and passive motion, per the holding in Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  However, the Board finds that remanding the appeal would not be of benefit to the Veteran in this case, as his demonstrated ranges of motion are so far in excess of what is required for an increased rating that these results would plausibly show that an increased rating is warranted.  Moreover, the remaining criteria require a showing of ankylosis or numerous incapacitating episodes, which are not shown.  As such, the factors addressed Correia are no longer pertinent in addressing the merits of this claim.  Therefore, VA has met its duty to assist in this respect.  

This appeal was remanded by the Board in February 2016 for further development.  Specifically, additional records were obtained and associated with the Veteran's claims file.  The Veteran was afforded VA examinations to assess the severity of his lower back disorder, and to comprehensively assess his employability for the purpose of assessing a TDIU rating.  Thus, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the Remand orders, and no further action is necessary in this regard.

Accordingly, the Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  Hence, the Board is satisfied that the duty to assist was met.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159(c) (2017).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10 , 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2017).

For the period prior to July 15, 2016, the Veteran is assigned a 10 percent rating for his lumbar spine disability under 38 C.F.R. § 4.71a, DC 5239 (addressing spondylolisthesis).  For the period after July 15, 2016, the Veteran is assigned a 20 percent rating, based on the results of his July 2016 VA examination.

Prior to July 15, 2016

38 C.F.R. § 4.71a, DC 5239 applies a general rating that is applicable for most spine disabilities.  

Under this rating formula, a 20 percent rating is warranted when the evidence shows: 
* Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees;
* Combined range of motion of the thoracolumbar spine not greater than 120 degrees; 
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.
38 C.F.R. § 4.71a, DCs 5237, 5239 (2017).

The term "combined range of motion" refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 5239, Note 2 (2017).  Additionally, an "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DCs 5237, 5239, Note 1 (2017).

Based on the evidence of record, a rating in excess of 10 percent is not warranted prior to July 15, 2016.  Specifically, at a VA examination in September 2011, the Veteran complained of pain that was an 8/10 at most times and a 10/10 when in a flere-up condition.  However, his range of motion was measured at 70 degrees forward flexion, and his combined range of motion was 180 degrees.  Morevoer, X-rays taken at the examination showed no scoliosis, and that the disk heights were well maintained, he walked with an antalgic gait, and his posture was normal.  As such, there is no indication of abnormal gait or spinal contour.  Finally, there is no indication that he was prescribed any periods of bed rest such that he experiences incapacitating episodes.  

Accordingly, a rating in excess of 10 percent is not warranted.  In this regard, it is important for the Veteran to understand that the moderate pain and functional limitations he has cited are the basis for the 10 percent finding.  See 38 C.F.R. § 4.59 (2017).  

Since July 15, 2016

In an August 2017 rating decision, the Veteran's rating was increased to 20 percent, effective July 15, 2016.  In order to warrant the next-higher 40 percent rating, the evidence must show:
* Favorable ankylosis of the entire thoracolumbar spine; or
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet.  App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  

Based on the evidence of record, a rating in excess of 20 percent is not warranted for the period since July 15, 2016.  At his July 2016 VA examination, the Veteran demonstrated forward flexion of 70 degrees.  He reported constant aching sharp pain with increased pain with activity.  However, he endorsed forward flexion of 40 degrees, as well as guarding that results in abnormal spine contour.  These results still warrant a rating of 20 percent.  The examiner found the examination results neither consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  

The presence of a measurable range of motion throughout the appeal period precludes a finding of ankylosis, which, absent a limitation of flexion to 30 degrees, is necessary for the next highest rating in excess of 20 percent.  Further, despite the finding of intervertebral disk syndrome (IVDS), there is no evidence of record that the Veteran was prescribed bedrest at any point during the appeal period.  Accordingly, the Board concludes that a rating in excess of 20 percent for the Veteran's spondylolisthesis is not warranted. 

In considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain, the additional functional loss caused by the pain is accounted for in his range of motion measurements.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In making this conclusion, the Board notes the Veteran's contentions that his PTSD, back disorder, and tinnitus interfere with his employment.  However, for reasons discussed below in connection with the Veteran's claim for TDIU, the Board does not consider this "marked" interference in employment sufficient to warrant an extraschedular rating.  In addition, the record does not reflect any hospitalizations for the Veteran's disabilities on appeal.  As such, these factors do not merit referral for ratings in excess of those already granted for the periods on appeal.

For the foregoing reasons, a 10 percent rating prior to July 15, 2016, and a 20 percent rating from that date, is warranted for the Veteran's lumbar spine spondylolisthesis.

TDIU

The Veteran claims that the combined effect of his service connected spondylolisthesis, PTSD, and tinnitus prevent him from securing and following substantially gainful employment.  Specifically, because of his service-connected disabilities, he is limited in his ability to perform physical tasks, and he cannot work with others due to his PTSD.  He ceased working as a police officer in April 2011due to an incident in which he assaulted a suspect.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

After a review of the evidence of record, the Board determines that TDIU is not warranted.  

In this case, the Veteran is service-connected for three conditions.  PTSD is evaluated at 70 percent, spondylolisthesis is evaluated at 20 percent, and tinnitus is evaluated at 10 percent.  His total disability rating is currently 90 percent.  Therefore, the schedular requirements under 38 C.F.R. § 4.16(a) have been met.   

However, the Board concludes that TDIU is nevertheless not warranted, based on the evidence of record, because the Veteran is able to secure or follow a substantially gainful occupation, despite his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  

With respect to the medical evidence, the Veteran's VA medical treatment records indicate that the Veteran is able to secure and follow substantially gainful employment.  Specifically, the Veteran's medical records show that the Veteran's service-connected disabilities do not prevent him from obtaining and maintaining gainful employment.  Indeed, while the medical evidence, including VA examinations from September 2011 and May 2016, indicates that the Veteran would have difficulty maintaining employment due to his psychiatric and lower back symptoms, the evidence does not indicate that the Veteran cannot secure and follow other substantially gainful employment.

The Board acknowledges records mentioned in the Veteran's September 2011 VA examination, indicating that the Veteran's PTSD symptoms led him to lose impulse control at work and cause damage to office equipment, and to assault an arrestee.  Further, his March 2014 VA examiner explained that the Veteran would be precluded from certain physical employment due to his spinal condition, and his July 2016 examination report shows that activity increases his back pain.  However, the competent and credible medical evidence of record does not show that the Veteran is unable to secure and maintain gainful employment of any kind.  A note indicates that as of October 2013, the Veteran had been employed in the night shift at a warehouse despite nightmares a few times a week.  The Veteran lost that job due to a layoff, rather than due to the Veteran's own conduct.  Accordingly, the Veteran's March 2014 examiner opined that the Veteran would perform adequately at low-stress, solitary employment.  

The Veteran was examined after the February 2016 Remand to specifically assess his employability.  His May 2016 examiner noted that the Veteran engages in physical training that does not aggravate his back, and that he was muscular and well-developed.  Thus, the Board finds it unlikely that the Veteran cannot work in any physical capacity whatsoever.  The report from the Veteran's July 2016 examination reiterates the Veteran's difficulties with his work in law enforcement, and generally in a position that involves contact with the public.  However, the examiner goes on to opine that the Veteran more likely can obtain and maintain gainful employment, particularly with retraining.  While he may require loose supervision, few or limited interactions with others, and few surprising events, he would be able to work in occupations such as night time security guard, warehouse staff, local deliveryman, bakery or grocery store employee, airport attendant, or mail handler.  The Board assigns significant probative weight to these opinions in finding that the Veteran is not unable to secure and maintain employment of any kind.   

The Board has considered statements from the Veteran and his representative indicating that the increased severity of the Veteran's symptoms since their onset prevents him from working, whether in a physical or sedentary capacity.  For example, the Veteran indicated to his May 2016 examiner that because of his PTSD, he did not have the patience to deal with people on a daily basis, and was not allowed to use sick leave whenever he felt a buildup of stress.  Further, a former coworker indicated in a statement dated November 2011 that he observed the Veteran's stress affecting his conduct at work.  However, the Veteran's symptoms do not prevent him from working at all, including in a job that does not involve heavy physical activity or dealing with the public.  

In sum, the Board determines that the Veteran has not been unable to secure and follow substantially gainful employment for the period on appeal.  As such, the Veteran's TDIU claim is denied.



ORDER

A rating in excess of 10 percent for a lower back disorder, diagnosed as spondylolisthesis, from July 15, 2016, and in excess of 20 percent from that date, is denied.

A rating of total disability based on individual unemployability (TDIU) is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


